UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Forestar Group Inc. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Shahla Ali Carlson Capital, L.P. 2100 McKinney Avenue Dallas, TX 75201 (214) 932-9600 with a copy to: George J. Mazin Dechert LLP 1095 Avenue of the Americas New York, NY 10036 (Name, Address and Telephone Number of Person Authorizsed to Receive Notices and Communications) November6, 2015 Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13D-1(e), rule 13d-1(f) or Rule 13d-1(g), check the following box. [ ] (Page 1 of 14 Pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.346233109 SCHEDULE 13D Page 2 of14Pages 1 NAMES OF REPORTING PERSON Double Black Diamond Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO
